Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 2, at page 9, Applicant argues “Ota fails to disclose or suggest producing an image having 3D depth based on obtaining depth information of an external object.” Examiner respectfully submits the claim as amended is properly taught and addressed by the reference Kim as indicated below. Kim clearly discloses that a three-dimensional image is displayed to the driver based on the captured image and the date. Therefore, it would be obvious to one of ordinary skill in the art that the references as properly combined below clearly teach disclose or suggest the claimed invention as amended. As such, the rejection of the claims stands. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2012/0154441 A1 (hereinafter “Kim”) in view of Kim, US 2016/0163108 A1 (hereinafter “Kim ‘108”) further in view of Ota et al., US 2018/0061134 A1 hereinafter “Ota”).
Regarding claim 1, Kim discloses a vehicle display device comprising: 
a camera configured to capture a driver (see at least FIGS. 3 and 4 with eye position tracking camera 420 described at least at [0044]-[0049]); 
a display (see at least FIGS. 3 and 4 describing display unit 460 described at least at [0045] and at [0065]); and 
a processor configured to:
 analyze an image captured by the camera to track a line of sight of the driver (see at least eye position tracking camera 420 capable of analyzing the image and determining a vector based on the image captured as described at least at [0048])
identify a display region of the image based on the line of sight of the driver (see at least FIG. 6 illustrating display region at 140 of display 110 based on line of sight between eye position and object 130 as described at least at [0060]-[0064]), and
control the display to display the image including driving information of a vehicle on the identified display region based on the line of sight of the driver (see at least display device controller 440 for adjusting the positon of the display and further see at least image adjuster 450 for tracking the driver’s eyes and adjusting the shape of the image based on the driver’s eye direction as described at least at [0058]-[0061] and at FIG. 6).
a sensor configured to measure a distance from an external object; and the processor configured to determine the external object existing at a position to which the tracked line of sight of the driver is directed, identify a distance from the determined external object using the sensor, 
In the same field of endeavor, Kim ‘108 discloses a sensor configured to measure a distance from an external object (see at least FIG. 6 and 305 described at least at [0059]); and the processor configured to determine the external object existing at a position to which the tracked line of sight of the driver is directed (see at least FIG. 6 describing processing distance of the external object and line of sight of the driver at least at [0059]-[0061]), identify a distance from the determined external object using the sensor (see at least FIG. 6 describing processing distance of the external object and line of sight of the driver at least at [0059]-[0061]), and controlling the display to display the information based on the line of sight and the distance from the determined external object (see at least FIG. 6 further describing graphics display unit 325 capable of performing the displaying of the HUD at least at [0067]-[0069]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the vehicle integrated display device of Kim to incorporate the external object sensing and incorporation into the HUD as disclosed by Kim ‘108 because the references are within the same field of endeavor, namely, augmented reality heads up displays for vehicles. The motivation to combine these references would have been to improve and reduce perception errors in the HUD environment for a driver (see Kim ‘108 at least at [0010]-[0011]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Kim in view of Kim ‘108 does not explicitly teach the processor is further configured to obtain depth information of a stereoscopic image based on the distance from the determined external object, and control the display to display the information based on the line of sight and the depth information.
In the same field of endeavor, Ota discloses a vehicle display wherein the processor is further configured to obtain depth information of a stereoscopic image based on the distance from the determined external object (see at least FIGS. 4-6D described at least at [0053] and [0070]-[0077] and [0082]-[0086]) and control the display to display the information based on the line of sight and the depth information (see at least FIGS. 2A and 2B in conjunction with FIGS. 4-6D describing depth and in the view of the driver at least at [0032] and [0038]-[0040] and further at least at [0053] and [0070]-[0076]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the vehicle integrated display device of Kim in view of Kim ‘108 to incorporate the stereoscopic image and depth information to modify the display image as disclosed by Ota because the references are within the same field of endeavor, namely, augmented reality vehicle displays. The motivation to combine these references would have been to improve visibility while driving (see Ota at [0106]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 2, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the display is a display of a glassless type for displaying the 3D stereoscopic image (See at least Kim at FIG. 9 and [0058], further see Ota at [0106]). 
 
Regarding claim 3, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the processor is further configured to control the display to tilt and display the stereoscopic image by changing the depth information of the stereoscopic image based on a direction of the line of sight of the driver (see at least Kim at FIG. 4 and head front display device controller 440 and at [0054]). 

Regarding claim 4, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 2 (see above), wherein the processor is further configured to determine a position of eyes of the driver based on the image captured by the camera (see at least Kim at 420 and [0047]), and control the display to display the stereoscopic image by changing at least one of the display region or the depth information of the stereoscopic image based on the display region of the stereoscopic image and the position of the eyes of the driver (see at least Kim at FIGS. 9 and 10 further described at least at S130 described at least at [0071], further at least at [0060]-[0064]).

Regarding claim 5, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the stereoscopic image includes at least one of: first stereoscopic image having a fixed position and a fixed depth, second stereoscopic image in which a depth is changed according to the distance from the determined external object at the fixed position, or third stereoscopic image in which a position and a depth are changed according to the position to which the tracked line of sight of the driver is directed and the distance from the determined external object (see at least Kim ‘108 at FIGS. 8-10 describing graphics adjustment based on depth and distance as described at least at [0082]-[0089], see Ota for Stereoscopic image application at least at [0032] and [0039]).

Regarding claim 6, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the processor is further configured to determined, based on an image of the driver captured by the camera to determine a motion of at least on of: eyes or a face of the driver, and obtain direction information of the line of sight of the driver based on the determined motion being continued for a predetermined time or more (see at least Kim at [0048] describing functions of the eye position tracking camera 420 capable of determining face and eyes of the driver to determine driver’s eye gaze). 

Regarding claim 7, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 6 (see above), wherein the processor is further configured to determine an object positioned within a predetermined angle range based on the direction information of the line of sight of the driver (see at least Kim ‘108 at FIGS. 7-10 and described at least at [0082]-[0089]).

Regarding claim 8, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the processor is further configured to obtain information on the determined external object, and control the display to display the obtained information on the determined external object as the stereoscopic image (see at least Kim ‘108 at FIGS. 8-10 describing graphics displayed based on the objects in the line of sight described at least at [0082]-[0089]). 

Regarding claim 9, Kim in view of Kim ‘108 further in view of Ota discloses the vehicle display device as claimed in claim 1 (see above), wherein the processor is further configured to identify a display size of the stereoscopic image based on the distance from the object, and control the display to display the stereoscopic image based on the identified display region and the identified display size (see at least Kim ‘108 at FIGS. 8-10 describing graphics displayed and sizing accordingly described at least at [0082]-[0089]). 

Regarding claim 10, it is similar in scope to claim 1 above, the only difference being claim 10 is directed to a control method of a vehicle display device (see at least Kim at FIG. 10 generally and Kim 108 at [0069]). Therefore, claim 10 is similarly analyzed and rejected as claim 1. 

Regarding claim 11, it is similar in scope to claim 2 above; therefore, claim 11 is similarly analyzed and rejected as claim 2. 

Regarding claim 12, it is similar in scope to claim 3 above; therefore, claim 12 is similarly analyzed and rejected as claim 3. 

Regarding claim 13, it is similar in scope to claim 4 above; therefore, claim 13 is similarly analyzed and rejected as claim 4. 

Regarding claim 14, it is similar in scope to claim 5 above; therefore, claim 14 is similarly analyzed and rejected as claim 5. 

Regarding claim 15, it is similar in scope to claim 6 above; therefore, claim 15 is similarly analyzed and rejected as claim 6. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARVESH J NADKARNI/Examiner, Art Unit 2623    
				/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623